ORDER
PER CURIAM.
*18George Lee Vernor filed a Petition for Declaratory Judgment alleging that the Missouri Board of Probation and Parole erred in failing to afford him a preliminary hearing before extending his conditional release date by 354 days. He appeals the trial court’s dismissal of the Petition as moot, claiming that the court below should have reached the merits of his Petition.
We have reviewed the parties’ briefs and the record on appeal and agree that the trial court properly dismissed the Petition as moot. Because a published opinion would have no precedential value, we affirm dismissal of his Petition by this summary order, but have provided the parties with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).